On Application for Reinstatement.
This cause came on for further consideration upon the filing of an application for reinstatement by respondent, David Lindsay Lash, Attorney Registration No. 0031571, last known business address in Beachwood, Ohio.
The court coming now to consider its order of December 8, 1993, suspending respondent, David Lindsay Lash, from the practice of law in Ohio for a period of one year, with the suspension to have begun on February 19, 1992, pursuant to *1214Gov.Bar R. V(6)(B)(3), finds that respondent has substantially complied with that order and with the provisions of Gov.Bar R. V(10)(A). Therefore,
IT IS ORDERED by the court that David Lindsay Lash be, and hereby is, reinstated to the practice of law in the state of Ohio.
IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1).
For earlier case, see Disciplinary Counsel v. Lash (1993), 68 Ohio St.3d 12, 623 N.E.2d 28.
Moyer, C.J., A.W. Sweeney, Douglas,- Wright, Rbsnick, F.E. Sweeney and Pfeifer, JJ., concur.